DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paepcke (U.S. Patent Application Publication No. 2019/0168586 A1).
Regarding claim 1, Paepcke discloses:
acquiring state information of a driver from a sensor located inside the vehicle (vehicle sensor detects vehicle occupant biometric conditions and emotional state of operator, see at least [0039] and [0057])
determining a glare state of the driver based on the state information (biometric information may include facial recognition of vehicle operator expressions, such as squinting, that show operator and/or occupant discomfort, see at least [0057]); 
performing first light source blocking based on the determined glare state of the driver, wherein the first light source blocking includes operating a first light source blocking device (area parameter is defined to block the intensity of a light source, see at least [0061]); 
tracking a gaze direction of the driver using a first image (gaze-tracking sensor device 152 generates gaze direction data, see at least [0022]; gaze direction data of operator and/or occupant is repeatedly sampled, see at least [0060]); and 
performing second light source blocking, based on the tracked gaze direction of the driver being outside a predetermined range (a portion 122a is initially blocked and a contiguous portion 123a is generated based on gaze direction data 153 of the vehicle operator outside of the portion 122a, see at least [0034] and Fig. 1B).
Regarding claim 2, Paepcke discloses the elements above and further discloses:
the state information of the driver includes at least one of a number of eyelid closures of the driver during a defined time period, an open size of the eyelid, a facial expression of the driver, or the gaze direction of the driver (the direction of a vehicle operator’s gaze can be recognized and other biometric sensing such as an emotional state of the operator can be recognized, see at least [0039]).
Regarding claim 13
the first light source blocking is primary light source blocking and the second light source blocking is secondary light source blocking (the portion 122 is generated based on an initial gaze and the gaze-tracking sensor device 152 determines the gaze direction to create the contiguous portion 123 which is the secondary blocking, see at least [0034]).
Regarding claim 14, Paepcke discloses:
a sensor located inside the vehicle (gaze-tracking sensor device 152, see at least [0021]); 
a memory (memory 206, see at least [0046]); and 
one or more processors configured to (processor 204, 304, see at least [0045]-[0046]): 
acquire state information of a driver of the vehicle from the sensor (vehicle sensor detects vehicle occupant biometric conditions and emotional state of operator, see at least [0039] and [0057]); 
store the state information in the memory (memory 206 receives gaze direction data 153 from gaze-tracking sensor device 152, see at least [0045]); 
determine a glare state of the driver based on the state information (biometric information may include facial recognition of vehicle operator expressions, such as squinting, that show operator and/or occupant discomfort, see at least [0057]); 
cause first light source blocking based on the determined glare state of the driver, wherein the first light source blocking includes operating a first light source blocking device (area parameter is defined to block the intensity of a light source, see at least [0061]);  52Attorney Docket No. 3130-3216 
track a gaze direction of the driver using a first image (gaze-tracking sensor device 152 generates gaze direction data, see at least [0022]; gaze direction data of operator and/or occupant is repeatedly sampled, see at least [0060]); and 
cause second light source blocking, when the tracked gaze direction of the driver is outside a predetermined range (a portion 122a is initially blocked and a contiguous portion 123a is generated based on gaze direction data 153 of the vehicle operator outside of the portion 122a, see at least [0034] and Fig. 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paepcke in view of Budhia et al. (U.S. Patent No. 10,744,936 B1; hereinafter Budhia).
Regarding claim 3, Paepcke discloses the elements above and further discloses:
sensing information acquired through at least one sensor (gaze-tracking sensor device 152 senses vehicle operator data, see at least [0021]-[0022] and Fig 1B)
performing the determining the glare state of the driver based further on an output of the machine learning techniques (the interior camera sensor may capture data of respective vehicle passenger’s facial expressions and use machine learning techniques to generate and transmit a window opacity command 156 for a plurality of portions 122, see at least [0030]).
Paepcke does not explicitly disclose:
extracting feature values from sensing information acquired through at least one sensor; and 
inputting the feature values to an artificial neural network (ANN) classifier trained to distinguish whether the driver is in a normal state or the glare state, wherein the feature values are values that distinguish between a normal state and the glare state of the driver; and 
However, Budhia teaches:
extracting feature values from sensing information acquired through at least one sensor (feature maps can be detected from the video data to generate inferences about biometric data such as eyelids and signs of exhaustion, see at least col.14 lines 30-34; video frames are also able to track the gaze of the driver, see at least col. 20 lines 61-64); and 
inputting the feature values to an artificial neural network (ANN) classifier trained to distinguish whether the driver is in a normal state or the glare state, wherein the feature values are values that distinguish between a normal state and the glare state of the driver (the convolutional neural network (CNN) uses features extracted from video frames 280 to implement deep learning of observed objects, see at least col. 19, lines 36-30) *Examiner sets forth that the features extracted from video frames would include the facial features and gaze of the driver which could be combined with the machine learning disclosed by Paepcke to determine a normal and glare state of a driver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of glare state of a driver using machine learning disclosed by Paepcke by adding the extracted features in a neural network taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to train a system “to know… the objects and/or expected locations (or areas) that the object may detect in a video frame” which would make the system smarter and increase the efficiency in identifying the states of the driver (see col. 15 lines 61-64).
Regarding claim 4, Paepcke discloses the elements above and further discloses:
acquiring state information of a passenger located in the vehicle (the gaze-tracking sensor device 152 can also track the gaze direction data 153 of the vehicle passenger, see at least [0030] and [0034]); 
determining a glare state of the passenger based on the state information of the 50Attorney Docket No. 3130-3216 passenger (the gaze-tracking sensor device 152 can also detect the facial expressions and gaze direction of the vehicle passenger, see at least [0030] and [0034]); 
operating the first light source blocking device based on the determined glare state of the passenger (a graduated portion 12b is generated based on the gaze direction data 153 of the vehicle passenger, see at least [0034] and Fig. 1B).
Paepcke does not disclose:
a second camera
However, Budhia teaches:
acquiring a second image from a second camera located inside the vehicle (images may be captured by multiple cameras configured to capture images of different locations, see at least col. 15 lines 39-41); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light blocking and glare state determination disclosed by Paepcke by adding the second camera taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to “capture images of different locations” such as the passenger seat (see col. 15 lines 39-41). The Examiner also notes that the system disclosed by Paepcke is able to carry out the functions using one camera and the addition of a second camera would be beneficial as it would add another perspective.
Regarding claim 5, the combination of Paepcke and Budhia teaches the elements above and Paepcke further discloses:
the light source blocking device includes one of a sun visor, a curtain, or sunshade (the adaptive light passage region 120 may be provided as a display overlay on the interior of the vehicle window 110, see at least [0018] and Fig. 1B). *Examiner sets forth that the applicant’s specification describes the sun visor as a transparent display in [00195].
Regarding claim 6, the combination of Paepcke and Budhia teaches the elements above and Paepcke further discloses:
performing the first light source blocking by applying a primary filtering to a light source coming through a windshield of the vehicle using the sun visor positioned between the windshield of the vehicle and the driver (the adaptive light passage region 120 can be a display overlay on the inside of a window which is in between the window and an operator, see at least [0018] and Fig. 1B; the adaptive light passage region 120 is transparent in a neutral state and opacity of a defined portion 122 is changed based on the occupant’s gaze, see at least [0018]-[0020]), and 
performing the second light source blocking by applying a secondary filtering to the light source, when the tracked gaze direction of the driver is out of the predetermined range (if the gaze of the operator is outside of the portion 122a, a contiguous portion 123a is created to increase opacity outside of the portion 122a, see at least [0020], [0034], and Fig. 1B).
Regarding claim 7, the combination of Paepcke and Budhia teaches the elements above and Paepcke further discloses:
displaying driving information on the sun visor, wherein the driving information is related to traveling direction of the vehicle (a live-video stream can be viewed via the adaptive light passage region 120, see at least [0024]). *Examiner sets forth a projection of the scene in front of a vehicle is considered driving information related to the traveling direction of the vehicle.
Regarding claim 15, Paepcke discloses the elements above and further discloses:
sensing information acquired through at least one sensor (gaze-tracking sensor device 152 senses vehicle operator data, see at least [0021]-[0022] and Fig 1B)
perform the determine the glare state of the driver based further on an output of the machine learning (the interior camera sensor may capture data of respective vehicle passengers facial expressions and use machine learning techniques to generate and transmit a window opacity command 156 for a plurality of portions 122, see at least [0030]).
Paepcke does not explicitly disclose:
the one or more processors are further configured to: extract feature values from sensing information acquired through at least one sensor; and 
input the feature values to an artificial neural network (ANN) classifier trained to distinguish whether the driver is in a normal state or the glare state, wherein the feature values are values that distinguish between a normal state and the glare state of the driver; and 
However, Budhia teaches:
the one or more processors are further configured to: extract feature values from sensing information acquired through at least one sensor(feature maps can be detected from the video data to generate inferences about biometric data such as eyelids and signs of exhaustion, see at least col.14 lines 30-34; video frames are also able to track the gaze of the driver, see at least col. 20 lines 61-64); and 
input the feature values to an artificial neural network (ANN) classifier trained to distinguish whether the driver is in a normal state or the glare state, wherein the feature values are values that distinguish between a normal state and the glare state of the driver (the convolutional neural network (CNN) uses features extracted from video frames 280 to implement deep learning of observed objects, see at least col. 19, lines 36-30) *Examiner sets forth that the features extracted from video frames would include the facial features and gaze of the driver which could be combined with the machine learning disclosed by Paepcke to determine a normal and glare state of a driver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of glare state of a driver using machine learning disclosed by Paepcke by adding the extracted features in a neural network taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to train a system “to know… the objects and/or expected locations (or areas) that the object may detect in a video frame” which would make the system smarter and increase the efficiency in identifying the states of the driver (see col. 15 lines 61-64).
Regarding claim 16, Paepcke discloses the elements above and further discloses:
acquire state information of a passenger located in the vehicle (the gaze-tracking sensor device 152 can also track the gaze direction data 153 of the vehicle passenger, see at least [0030] and [0034]); 
determine a glare state of the passenger based on the state information of the passenger (the gaze-tracking sensor device 152 can also detect the facial expressions and gaze direction of the vehicle passenger, see at least [0030] and [0034]); and 
operate the first light source blocking device based on the determine the glare state of the passenger (a graduated portion 12b is generated based on the gaze direction data 153 of the vehicle passenger, see at least [0034] and Fig. 1B).
Paepcke does not disclose:
a second camera
However, Budhia teaches:
the one or more processors are further configured to: acquire a second image from a second camera located inside the vehicle (images may be captured by multiple cameras configured to capture images of different locations, see at least col. 15 lines 39-41); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light blocking and glare state determination disclosed by Paepcke by adding the second camera taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to “capture images of different locations” such as the passenger seat (see col. 15 lines 39-41). The Examiner also notes that the system disclosed by Paepcke is able to carry out the functions using one camera and the addition of a second camera would be beneficial as it would add another perspective.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paepcke in view of Budhia as applied to claim 4 above and further in view of Han (U.S. Patent Application Publication No. 2020/0226393 A1).
Regarding claim 8, the combination of Paepcke and Budhia teaches the elements above but does not teach:
the driving information includes traffic lights, other vehicles, and pedestrians.
However, Han teaches:
the driving information includes traffic lights, other vehicles, and pedestrians (The processor 130 acquires an image 10 of the surrounding environment and a reference image 20 to create a merged image which can include surrounding information such as a pedestrian, other vehicles, and traffic sign data. The processor 130 displays the merged image on the windshield in an augmented reality mode. See at least [0060], [0089], and Fig. 3A); 
Paepcke further discloses the glare prevention device as a display that is able to overlay a live-video stream of the driving environment (Paepcke [0024]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention display disclosed by Paepcke by adding the augmented reality displaying environment data taught by Han. One of ordinary skill in the art would have been motivated to make this modification in order to improve the visibility of the environment (see Han [0006]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paepcke in view of Choi (U.S. Patent Application Publication No. 2016/0086491 A1).
Regarding claim 9, Paepcke discloses the elements above but does not disclose:
transmitting a vehicle-to-everything (V2X) message to another terminal in communication with the vehicle, wherein the V2X message includes information related to the glare state of the driver.
However, Choi teaches:
transmitting a vehicle-to-everything (V2X) message to another terminal in communication with the vehicle, wherein the V2X message includes information related to the glare state of the driver (driver information, such as status information and biometric information, is transmitted via V2X, see at least [0023] and [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of observed operator characteristics disclosed by Paepcke by adding the transmitting of driver information via V2X taught by Choi. One of ordinary skill in the art would have been motivated to make this modification in order to enable a system to send driver data to an outside source such as an emergency center (see [0040]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paepcke in view of Choi and further in view of Zhou et al. (U.S. Patent Application Publication No. 2019/0246421 A1; hereinafter Zhou).
Regarding claim 10, Paepcke discloses the elements above but does not disclose:
schedule transmission of state information of the driver obtained from at least one sensor located in the vehicle; and  51Attorney Docket No. 3130-3216 
transmitting the state information to the network based on the DCI.
However, Choi teaches:
scheduled transmission of driver state information obtained from at least one sensor located in the vehicle (driver status processor 230 is used to detect driver status information and biometric information sensor 240 is used to detect driver state information, see at least [0035]-[0036]; the driver status and biometric information is continuously transmitted at predetermined periods, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke by adding the scheduled transmission of driver information taught by Choi. One of ordinary skill in the art would have been motivated to make this modification in order to call emergency services in the case of an accident and to store data outside of a vehicle to save storage space in a vehicle (see Choi [0006] and [0040]).
In addition to the combination of Paepcke and Choi above, Zhou teaches:
receiving a downlink control information (DCI) from a network (wireless device receives a downlink control information (DCI), see at least [0192]), wherein the DCI is used to schedule transmission of information (the DCI is used to schedule transmission of data from a wireless device, see at least [0238] and [0305]); and  51Attorney Docket No. 3130-3216 
transmitting the state information to the network based on the DCI (information from wireless device is transmitted based on the DCI to a next generation node B (gNB) which is an example of a radio access network (RAN), see at least [0185] and [0238]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke and the scheduled transmission of driver information taught by Choi by adding the downlink control information to schedule transmission taught by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to “improve performance of a wireless network,” “increase the system throughput, or data rate of transmission,” “improve latency of data transmission,” “improve network coverage of a wireless network,” and to “improve transmission efficiency of a wireless network” (see Zhou [0303]).
Regarding claim 11, the combination of Paepcke, Choi, and Zhou teaches the elements above but Paepcke and Choi do not teach:
performing an initial access procedure with the network based on a synchronization signal block (SSB); and 
performing the transmitting the state information through a physical uplink shared channel (PUSCH), 
wherein a demodulation reference signal (DM-RS) of the PUSCH of the SSB are a quasi-co-located (QCLed) for a QCL type D.
However, in addition to the combination of claim 10, Zhou teaches:
performing an initial access procedure with the network based on a synchronization signal block (SSB) (in an uplink, the user equipment (UE) may transmit one or more synchronized signals to the base station, see at least [0196], [0224], and [0384]); and 
performing the transmitting the state information through a physical uplink shared channel (PUSCH) (physical channels, such as PUSCH, are utilized for communication between UE and a base station, see at least [0223] and [0225]), 
wherein a demodulation reference signal (DM-RS) of the PUSCH of the SSB (UE may transmit a demodulation (DM-RS) to a base station, see at least [0225]) are a quasi-co-located (QCLed) for a QCL type D (quasi-co-located with DM-RS, see at least [0229] and [0244]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke and the scheduled transmission of driver information taught by Choi by adding the transmission using SSB, PUSCH, DM-RS, and QCLed taught by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to “improve performance of a wireless network,” “increase the system throughput, or data rate of transmission,” “improve latency of data transmission,” “improve network coverage of a wireless network,” and to “improve transmission efficiency of a wireless network” (see Zhou [0303]).
Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paepcke in view of Choi and Zhou as applied to claim 10 and further in view of Budhia.
Regarding claim 12, the combination of Paepcke, Choi, and Zhou teaches the elements of claim 10 but does not teach:
controlling a transceiver to transmit the state information of the driver to an artificial intelligence (Al) processor included in the network; and 
controlling the transceiver to receive Al processed information from the Al processor, 
wherein the Al processed information is information in which the state of the driver is determined as either the glare state or a normal state.
However, Budhia teaches:
controlling a transceiver to transmit the state information of the driver to an artificial intelligence (Al) processor included in the network (processors includes a convolutional neural network module which receives data from the video data, see at least col. 5 line 60-col.6 line 21; invention includes transceiver, see at least col. 40 line 22 and Fig. 6); and 
controlling the transceiver to receive Al processed information from the Al processor (a signal is generated by a decision made by the processors based on received data, see at least col. 6 lines 21-34), 
wherein the Al processed information is information in which the state of the driver is determined as either the glare state or a normal state (video frame is used to determine the gaze direction of driver and apply tinting to windshield in response to glare, see at least col. 28 lines 30-33; wherein the processors, including the CNN, is used to determine the control signal to apply the tinting, see at least col. 28 lines 42-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke, the scheduled transmission of driver information taught by Choi, and the driver information transmission method taught by Zhou by adding the neural network taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to train a system “to know… the objects and/or expected locations (or areas) that the object may detect in a video frame” which would make the system smarter and increase the efficiency in identifying the states of the driver (see col. 15 lines 61-64).
Regarding claim 17, Paepcke discloses the elements above but does not disclose:
a transceiver, wherein the one or more processors are further configured to: 
control the transceiver to receive a downlink control information (DCI) from a network, wherein the DCI is used to schedule transmission of state information of the driver obtained from at least one sensor located in the vehicle; and 
control the transceiver to transmit the state information to the network based on the 53Attorney Docket No. 3130-3216 DCI.
However Choi teaches:
scheduled transmission of driver state information obtained from at least one sensor located in the vehicle (driver status processor 230 is used to detect driver status information and biometric information sensor 240 is used to detect driver state information, see at least [0035]-[0036]; the driver status and biometric information is continuously transmitted at predetermined periods, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke by adding the scheduled transmission of driver information taught by Choi. One of ordinary skill in the art would have been motivated to make this modification in order to call emergency services in the case of an accident and to store data outside of a vehicle to save storage space in a vehicle (see Choi [0006] and [0040]).
In addition to the combination of Paepcke and Choi above, Zhou teaches:
receive a downlink control information (DCI) from a network (wireless device receives a downlink control information (DCI), see at least [0192]), wherein the DCI is used to schedule transmission of state information of the driver obtained from at least one sensor located in the vehicle (the DCI is used to schedule transmission of data from a wireless device, see at least [0238] and [0305]); and 
transmit the state information to the network based on the 53Attorney Docket No. 3130-3216 DCI (information from wireless device is transmitted based on the DCI to a next generation node B (gNB) which is an example of a radio access network (RAN), see at least [0185] and [0238]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke and the scheduled transmission of driver information taught by Choi by adding the downlink control information to schedule transmission taught by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to “improve performance of a wireless network,” “increase the system throughput, or data rate of transmission,” “improve latency of data transmission,” “improve network coverage of a wireless network,” and to “improve transmission efficiency of a wireless network” (see Zhou [0303]).
In addition to the combination of Paepcke, Choi, and Zhou, Budhia teaches:
a transceiver (invention includes transceiver, see at least col. 40 line 22 and Fig. 6)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke, the scheduled transmission of driver information taught by Choi, and the downlink control information to schedule transmission taught by Zhou by adding the transceiver taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive signals, data, and information.
Regarding claim 18, the combination of Paepcke, Choi, Zhou, and Budhia teaches the elements above but Paepcke and Choi do not teach:
the one or more processors are further configured to: perform an initial access procedure with the network based on a synchronization signal block (SSB); and 
control the transceiver to perform the transmit the state information through a physical uplink shared channel (PUSCH), 
wherein a demodulation reference signal (DM-RS) of the PUSCH of the SSB are a quasi-co-located (QCLed) for a QCL type D.
However, Zhou teaches:
the one or more processors are further configured to: perform an initial access procedure with the network based on a synchronization signal block (SSB) (in an uplink, the user equipment (UE) may transmit one or more synchronized signals to the base station, see at least [0196], [0224], and [0384]); and 
control the transceiver to perform the transmit the state information through a physical uplink shared channel (PUSCH) (physical channels, such as PUSCH, are utilized for communication between UE and a base station, see at least [0223] and [0225]), 
wherein a demodulation reference signal (DM-RS) of the PUSCH of the SSB (UE may transmit a demodulation (DM-RS) to a base station, see at least [0225]) are a quasi-co-located (QCLed) for a QCL type D (quasi-co-located with DM-RS, see at least [0229] and [0244]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke and the scheduled transmission of driver information taught by Choi by adding the transmission using SSB, PUSCH, DM-RS, and QCLed taught by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to “improve performance of a wireless network,” “increase the system throughput, or data rate of transmission,” “improve latency of data transmission,” “improve network coverage of a wireless network,” and to “improve transmission efficiency of a wireless network” (see Zhou [0303]).
Regarding claim 19, the combination of Paepcke, Choi, Zhou, and Budhia teaches the elements above but Paepcke, Choi, and Zhou do not teach:
the one or more processors are further configured to: control the transceiver to transmit the state information of the driver to an artificial intelligence (Al) processor included in the network; and 
control the transceiver to receive Al processed information from the Al processor, 
wherein the Al processed information is information in which the state of the driver is determined as either the glare state or a normal state.
However, Budhia teaches:
the one or more processors are further configured to: control the transceiver to transmit the state information of the driver to an artificial intelligence (Al) processor included in the network (processors includes a convolutional neural network module which receives data from the video data, see at least col. 5 line 60-col.6 line 21; invention includes transceiver, see at least col. 40 line 22 and Fig. 6); and 
control the transceiver to receive Al processed information from the Al processor (a signal is generated by a decision made by the processors based on received data, see at least col. 6 lines 21-34), 
wherein the Al processed information is information in which the state of the driver is determined as either the glare state or a normal state (video frame is used to determine the gaze direction of driver and apply tinting to windshield in response to glare, see at least col. 28 lines 30-33; wherein the processors, including the CNN, is used to determine the control signal to apply the tinting, see at least col. 28 lines 42-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glare prevention determined by observed driver characteristics disclosed by Paepcke, the scheduled transmission of driver information taught by Choi, and the driver information transmission method taught by Zhou by adding the neural network taught by Budhia. One of ordinary skill in the art would have been motivated to make this modification in order to train a system “to know… the objects and/or expected locations (or areas) that the object may detect in a video frame” which would make the system smarter and increase the efficiency in identifying the states of the driver (see col. 15 lines 61-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al. (U.S. Patent Application Publication No. 2007/0193811 A1) teaches blocking glare by determining the location of a driver’s head and eyes and the use of neural networks.
Spero (U.S. Patent Application Publication No. 2003/0169213 A1) teaches blocking glare by using driver eye gaze information and the use of neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669